Citation Nr: 0313979	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98-10 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to PTSD.

2.  Entitlement to increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from August 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 and March 1997 rating 
decisions of the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which evaluated the 
appellant's PTSD as 50 percent disabling and denied service 
connection for hypertension as secondary to PTSD.

The July 1996 rating decision also denied the appellant's 
claim for a respiratory disorder as not well grounded, to 
which the appellant filed a timely December 1996 Notice of 
Disagreement (NOD).  The December 1996 NOD also submitted the 
appellant's claim for service connection for hypertension and 
frostbite of both feet. The March 1997 rating decision denied 
both claims, to which the appellant submitted a timely May 
1997 NOD.  A Statement of The Case (SOC) was issued in March 
1997.  The appellant's July 1998 Form 9 appealed only the 
issues of the evaluation of his PTSD and service connection 
for hypertension.  In an August 1997 letter, the veteran's 
representative took exception to the appellant's respiratory 
and frostbite claims having been denied without appropriate 
Compensation and Pension (C&P) Examinations.  After the RO 
arranged the appropriate C&Ps, a March 1999 rating decision 
again denied both claims.  The case file does not contain any 
record of the appellant having submitted a timely NOD to the 
March 1999 rating decision.  Therefore, the issues of service 
connection for a respiratory disorder and frostbite of both 
feet are not before the Board and will not be addressed in 
this decision.

In light of the fact that the appellant contested the initial 
evaluation of his PTSD disability, the Board has styled that 
issue as reflected.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating criteria for psychoneurotic disorders were changed 
effective November 7, 1996.  The appellant was notified of 
both the prior and current rating criteria in the March 1997 
SOC.  Both will be discussed below.



FINDINGS OF FACT

1.  The appellant's hypertension was first diagnosed in April 
1995, decades after his service in the Korean War, with which 
his service-connected PTSD is linked.  Service connection for 
PTSD was granted in July 1996, effective April 1996, from 
which time a 50 percent rating was assigned.

2.  The competent credible medical evidence of record does 
not show the appellant's hypertension to be causally 
connected to, or being made worse by, his service-connected 
PTSD.

3.  Specifically, the appellant's PTSD manifests with 
orientation in all spheres and a dysphoric mood with 
constricted but congruent affect.  There is no impairment of 
communication or thought process; speech is spontaneous, 
relevant, and of a normal rate and rhythm.  Thinking is 
logical, goal oriented, and without evidence of formal 
thought disorder.  Long and  short term recall are grossly 
intact, and attention and concentration were adequate for the 
purposes of the evaluation.  Suicide and homicide ideation 
are denied as are panic attacks.

4.  The appellant's PTSD manifests with moderate difficulty 
in social and occupational functioning, as reflected in his 
global assessment of functioning (GAF) of 53, with the 
highest GAF for one year prior to February 2003 being 55.  
Recent evidence shows a GAF of 47, with a high of 50 in the 
last year.

5.  Under the criteria in effect prior to November 1996, the 
appellant's psychiatric disorder manifested in no more than 
considerable social and industrial impairment.

6.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicide ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships, has not been more nearly 
approximated.


CONCLUSIONS OF LAW

1.  Hypertension was not proximately due to, the result of, 
or aggravated by the service connected PTSD.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The requirements for an increased initial evaluation in 
excess of 50 percent for PTSD have not been met under the old 
or the new criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.21, 4.125, Diagnostic Code 
(DC) 9411 (1996-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a November 2002 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder.  The letter informed the appellant of the 
evidence required to substantiate a claim for service 
connection and a claim for an increased evaluation.  Further, 
the letter informed the appellant of VA's duty to assist him 
with developing and substantiating his claim, to include 
obtaining records on his behalf and scheduling any necessary 
medical examinations.  The March 2003 SOC also informed the 
appellant of the VCAA and VA's obligations thereunder.  As to 
who would obtain what evidence, the RO informed the appellant 
to identify any VA or non-VA records the appellant desired VA 
to obtain and VA would obtain them on his behalf.  VA Forms 
21-4142 were provided to the appellant to sign and return to 
authorize VA to obtain these records on his behalf.  The 
letter also informed the appellant to provide the RO with 
copies of any private treatment records in his possession.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, RO obtain treatment records 
related to the appellant's claim, informed the appellant of 
all records obtained on his behalf, and scheduled several VA 
medical examinations for the appellant.  All records related 
to these actions have been associated with the claim file.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

I.  Service connection of hypertension as secondary to PTSD.

The appellant received a medical examination for hypertension 
in January 2003.  The examination report reflects that the 
appellant was diagnosed with hypertension in 1995, when his 
blood pressure was 150/100.  His hypertension has been under 
control since that time.  The appellant currently takes 2mg 
of hytrin at night.  The report reflects that the appellant 
had no complaints to report to the examiner.  The examination 
report reflects that the examiner did not observe any 
abnormal findings.  The examiner, in a February 2003 
addendum, opined that it is unlikely the appellant's PTSD is 
aggravating his hypertension.

In that regard, it is noted that hypertension was 
demonstrated prior to the service connection for PTSD.  
Records at that time fail to reveal any relationship between 
hypertension and PTSD.

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2002); Allen v. Brown, supra.  
The Board notes the articles on the purported relationship 
between stress, to include war stress, and hypertension, 
which were submitted by both the appellant and his 
representative.  Those articles, however, are general in 
nature, with no specific medical linkage to the appellant's 
case.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In light of the January 2003 medical examination, to include 
the February 2003 addendum, and the absence of any other 
competent evidence, the preponderance of the evidence is 
against the granting of service connection for hypertension 
as secondary to the appellant's service-connected PTSD.  The 
evidence is not in equipoise so as to apply the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002).



II.  Increased initial evaluation for PTSD.

The July 1996 VA medical examination, which initially 
diagnosed the appellant's PTSD, reflects that the examiner 
observed the appellant to look his stated age, was 
appropriately dressed, cooperative, and deeply emotional when 
describing his experiences.  The appellant's effect was 
broad, and his mood was depressed and anxious.  Insight and 
judgment were adequate.  The report reflects that the 
appellant reported the full range of PTSD symptoms: 
nightmares, intrusive thoughts, feelings of withdrawal, a 
period of bedwetting, and difficulty sleeping.  The 
appellant's lifetime vocation was in the restaurant business, 
first as a cook, then as a caterer, later a manager of a 
local restaurant, and currently as a salesman and broker of 
restaurants, coffee shops, and similar businesses.  The 
multi-axial diagnoses assessed the appellant's PTSD as 
chronic and severe.  His GAF was assessed as 50/60.

The July 1997 examination report reflects that the appellant 
reported feeling disheartened, depressed, and very hopeless.  
He also reported continued nightmares, flashbacks, poor 
memory, and anxiety symptoms, periodic feelings of 
detachment, and, at times, restricted ability to have 
feelings of love towards his family members.  His primary 
complaint was his view that, being a year older, his old age 
and PTSD symptoms make it difficult for him to compete in his 
brokerage business.  He also complained that the brokerage 
business was slow in general and he was not generating much 
income.  He stated he was not benefiting from the weekly PTSD 
therapy sessions he attended.  The objective assessment was 
that he was alert and oriented times three, cooperative but 
with rather sad and anxious facies.  He was neatly dressed 
and groomed; his speech was clear and appropriate and goal 
oriented.  There was no evidence of any formal thought 
disorder nor of any psychosis.  Mood was depressed and 
worried, and his affect was constricted, tense, worried, and 
preoccupied.  He had no suicidal or homicidal thoughts of any 
such current plans.  His insight and judgment were fair.  The 
appellant reported many worries, anxieties, and fears, as to 
how he would support himself and his wife in light of his 
illness and advancing age, and the lack of resources.  The 
multi-axial diagnoses include an Axis I diagnosis of PTSD, 
chronic, severe, and major depressive disorder, recurrent.  
The appellant's GAF was assessed as 35/40.

Treatment notes for the period February 1996 to March 1998, 
describe the appellant's participation in a weekly World War 
II/Korean Therapy group.  He was diligent in attendance and 
participated in the discussions.  A May 1996 treatment note 
entry reflects the appellant to still report PTSD symptoms, 
and that memories of Korea invoked sadness.  The note reports 
that the appellant has hobbies and interests, and he did not 
exhibit any signs of depression.  He was alert and oriented 
times three, and he denied any suicide thoughts or purposes.

The appellant's most recent evaluation was in February 2003.  
He reported that his nightmares, disturbed sleep patterns, 
intrusive thoughts and memories of combat, distrust of 
strangers, and emotional distancing, and have continued since 
his last examination.  He reported nightmares several times a 
month, and he gets six hours of broken sleep a night.  He 
discontinued the weekly therapy group because he could not 
tolerate the other veterans' accounts of combat.  He also 
reported that he cuts short his visits with his 
grandchildren, and sometimes alienates his customers, due to 
irritability and low frustration tolerance.  He reported wide 
variations in his mood, with depression dominant.

The appellant worked two days a week as a small business 
broker.  He believes he handles his job reasonably well, but 
also believes his low frustration tolerance and high levels 
of tension and anxiety sometime result in missed business 
opportunities.  He also reported a disinclination to go to 
work more often, despite his poor financial situation, 
because of a lack of motivation.  He reported a reasonably 
good relationship with his wife, though she is frustrated at 
his reluctance to travel.  The appellant visits his 
grandchildren occasionally, and he has a small circle of 
friends.  He enjoys solitary activities such as gardening and 
feeding birds.

The mental status examination observed the appellant to be 
appropriately groomed, alert and oriented in all spheres, and 
highly anxious.  His mood was dysphoric with constricted but 
congruent affect.  He denied any current suicidal or 
homicidal ideation, intent, or plan.  No impairment of 
communication or thought process was noted.  Speech was 
spontaneous, relevant, at a normal rate and rhythm, and his 
thinking was logical, goal oriented, and without evidence of 
formal thought disorder.  He denied any hallucinations or 
delusions.  Long term and short term recall were grossly 
intact, and attention and concentration were adequate.  The 
appellant also denied panic attacks, obsessions or rituals 
that interfere with functioning, except for reluctance to 
enter new settings or deal with strangers.  He reported 
adequate management of his hygiene, daily living activities, 
and financial activities.  Judgment and insight were present.

The examiner stated that the appellant continues to meet the 
Diagnostic and Statistical Manual of Mental Disorders-IV 
(DSM-IV) criteria for PTSD, his symptoms have had a negative 
impact on his job performance, and his depressed mood appears 
likely to be a progression of his PTSD.  The multi-axial 
diagnosis was: Axis I, PTSD, chronic, depressive disorder, 
representing a progression of his PTSD and a continuation of 
the previously diagnosed major depressive disorder, 
recurrent; Axis II, deferred; Axis III, as previously noted; 
Axis IV, military stressors, health concerns, and wife's 
illness; and Axis V, GAF = 53, reflecting irritability and 
high anxiety levels that affect his job performance and his 
willingness to continue in psychotherapy, intrusive and 
distressing thoughts and memories, periods of depressed mood, 
lack of motivation, sleep disturbance, moderate social 
isolation.  The GAF for the prior year = 51 to 55.

Also received is an April 2003 note from a social worker who 
is apparently treating the veteran.  It indicates a current 
GAF of 47, with a high of 50 for the last year.  It is opined 
that the veteran is unable to work due to his condition.  It 
is not noted, however, whether he had left his last job.  
Further, while episodes of being "lost in his own thoughts" 
are recorded, symptoms to support the opinions are not noted.  
Earlier reports contain essentially the same information, but 
demonstrate a better picture of the veteran's overall status.  
Thus, as the other reports appear more comprehensive, they 
are given greater weight in the determination reached herein.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Current rating evaluations of mental disorders requires a 
thorough familiarity with the criteria of the DSM-IV.  
38 C.F.R. § 4.130 (2002).  An evaluation of the disability 
level of a mental disorder is based on the total evidentiary 
picture of the appellant's occupational and social 
impairment.  Further, social impairment is not the sole 
criterion on which an evaluation is based.  38 C.F.R. 
§ 4.126(a), (b) (2002).  Not every criteria of a higher 
rating criteria must be met in order for an appellant to 
receive the higher evaluation, 38 C.F.R. § 4.21 (2002), and 
that any doubt as to whether to apply a higher rating is 
resolved in favor of the higher rating.  38 C.F.R. § 4.7 
(2002).  Further, applicable rating criteria are applied via 
an overall assessment of one's disability picture.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  As noted above, while the issue of 
the evaluation of the appellant's PTSD has been under appeal, 
the rating criteria used by the VA for evaluation of PTSD 
changed, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996).  New criteria, however, may be applied only 
from the date on which they became effective.  Opinion of The 
General Counsel (VAOPGCPREC) 3-2000 (April 10, 2000).  The 
timing of this change in the regulations requires the Board 
to first consider whether the amended regulation is more 
favorable to the veteran than the prior regulation, and, if 
so, the Board must apply the more favorable regulation for 
the period affected.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
supra.  In this case, the Board finds that there is no basis 
upon which to conclude that the earlier version of the 
pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect during the 
relevant time.

The pre-change or "old" criteria are utilized for ratings 
prior to the effective date of the change.  Specifically, a 
50 percent rating for PTSD was appropriate when, the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, by reason of 
psychoneurotic symptoms, and the reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, DC 
9502 (1996).

A 70 percent evaluation under the prior criteria was 
appropriate when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain and retain employment.  38 C.F.R. § 4.132, 
DC 9411 (1996).

The 1996 and 1997 psychiatric evaluations demonstrate that 
the appellant's disability picture more closely approximated 
that of a 50 percent evaluation.  The appellant's GAF was as 
low as 35 but also as high as 60.  Overall, however, the 
appellant's disability picture reflected considerable 
impairment of the ability to establish and maintain 
relationships and considerable industrial impairment.  He 
experienced continued nightmares and intrusive thoughts, 
depressed mood, and even periodic bedwetting.  The evaluator 
assessed the appellant's disorder as chronic and severe.  
Further, the appellant did not express an optimistic outlook 
with regards to his employment.

The Board finds that the higher evaluation of 70 percent 
under the prior criteria is not warranted, as neither the 
appellant's ability to establish and maintain personal 
relationships or his ability to retain employment was 
severely impaired.  The appellant brooded over his inevitable 
aging and its impact, and a generally slow market, on his 
ability to earn the income he once earned, but his marriage 
still was intact and he was gainfully employed as a broker of 
the sale of restaurants and related businesses.  Therefore, 
the higher evaluation of 70 percent is not more closely 
approximated. 38 C.F.R. §§ 4.3, 4.7, DC 9411 (1996).

The Board further finds that, the appellant's current GAF of 
53, which reflects an assessment that his symptoms produce 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, or conflicts with 
peers or co-workers, does not garner an evaluation higher 
than 50 percent under the prior criteria for the period after 
the effective date of the current criteria, which means that 
the prior criteria are not more favorable to the appellant 
than the current criteria.  Thus, the Board may apply the 
current criteria from their effective date.

Under the current criteria, DC 9411 provides that a 50 
percent evaluation applies when an appellant's occupational 
and social impairment reflects reduced reliability and 
productivity due to such symptoms as: flattened effect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411 (2002).

It is readily apparent that the appellant's disability 
picture reflects few of the criteria for a 70 percent rating.  
First, as stated above, the appellant's GAF is 53, which is 
reflective of moderate occupational and social impairment.  
The recently reported 47, with a 50 over the last year is not 
so significantly different as to warrant a 70 percent rating.  
This is especially true as symptoms reported by the social 
worker do not otherwise support a 70 percent rating.  
Further, the mental examinations did not report any flattened 
effect, stereotyped speech, or any impaired thinking or panic 
attacks.  To the contrary, he is gainfully employed as a 
broker of restaurant and coffee shop sales, he is married, he 
maintains contact with his grandchildren, and he has a small 
circle of friends.  On the other hand, the appellant's PTSD 
does manifest with disturbances of mood and motivation.  
Nonetheless, the Board notes that a disability picture must 
not manifest every facet of a rating criteria to more closely 
approximate it.  38 C.F.R. § 4.21 (2002).

The Board finds that the higher evaluation of 70 percent is 
not warranted.  A 70 percent evaluation applies when an 
appellant's occupational and social impairment reflects 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.  There simply is no credible evidence of any 
of these symptoms as regards the appellant's current 
disability picture.  Consequently, none of these criteria 
have been more closely approximated.  38 C.F.R. § 4.7 (2002).

The competent credible evidence of record shows the primary 
impact of the appellant's PTSD symptoms to be his progressive 
major depressive disorder, recurrent, and his reported 
disinclination to pursue his work due to a lack of 
motivation.  The Board finds, however, that the current 
evaluation adequately compensates for those factors.  
Accordingly, the appellant's disability picture more closely 
approximates that of a 50 rather than a 70 percent 
evaluation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.21, 4.126, 4.130, DC 9411 (1996-2002).

The Board has considered whether a "staged" rating is 
appropriate for the appellant's PTSD.  After evaluating the 
evidence, the Board finds the evidence does not support 
assigning a percentage disability rating during the period in 
question greater than that assigned by the RO.  Fenderson v. 
West, supra.


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



